Citation Nr: 1711630	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  He had additional service with the Army National Guard from December 1973 to October 1985 and with the Army National Reserve from 1985 to 1993.  Periods of active duty for training (ACDUTRA) from June 1974 to May 1984 are verified by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in part, denied service connection for a low back condition. 

After remanding the case in August 2013 and October 2014 for additional development, the Board denied the Veteran's claim in an August 2015 decision.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court), and in a July 2016 decision, the Court vacated the August 2015 Board decision and remanded it back to the Board for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for his low back disability.  Specifically, the Veteran states that he was involved in a September 1987 motor vehicle accident enroute to a weekend drill at Fort Bragg and he was treated for back injuries resulting from the accident.  See July 2010 notice of disagreement.

The Veteran was afforded a VA examination in December 2013.  The VA examiner reviewed the claims file, and noted that there was no record of follow-up treatment after the Veteran's 1987 motor vehicle accident.  Thus, the examiner found that although the motor vehicle accident mildly aggravated the Veteran's chronic lower back condition, there was no evidence that the Veteran did not return to his baseline chronic lower back pain and right leg pain.

However, the record contained medical evidence of treatment and physical therapy following the Veteran's motor vehicle accident.  The Court found that the examiner was unaware of the post-motor vehicle accident treatment records and that his opinion that the there was no evidence that the Veteran did not return to his baseline chronic lower back and right leg pain was not based on the Veteran's complete medical history.  Thus, the Court determined that the examiner's opinion was based on an inaccurate factual premise and remanded the case to the Board so that a medical opinion that was based on a correct factual predicate could be obtained.  

Having received this case back from the Court, the Board therefore remands the case so that an adequate VA examination opinion can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2013 VA examiner for a new VA opinion.  If the December 2013 examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's low back disability, so that a new opinion can be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability was incurred in or aggravated (i.e., permanently worsened) by his INACDUTRA service.  The examiner's attention is directed to medical records reflecting that the Veteran sought treatment and physical therapy for his back disability after his motor vehicle accident.

The examiner must address whether there are medical records created prior to aggravation or between the time of aggravation and the current level of disability that shows a baseline level of severity of the low back disability before aggravation by the MVA.

The examiner must review the claims file. If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided. Any missing evidence that would enable the examiner to provide the opinion should be identified

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




